Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Western Goldfields Announces 2007 Year-End Results << - Measured and Indicated resources (inclusive of reserves) increased by 400,000 ounces to 4.3 million ounces of gold - Initial gold production achieved and startup capital expenditures on budget - Year end cash balance of $51.4 million >> TORONTO, March 10 /CNW/ - Western Goldfields Inc. (TSX:WGI, AMEX:WGW) today announced financial results for the year ended December 31, 2007. The Company's financial statements were prepared in accordance with accounting principles generally accepted in the United States (US GAAP). Dollar amounts are expressed in US dollars unless otherwise stated. "In 2007 we completed the first phase of Western Goldfields' strategic plan," said Mr. Randall Oliphant, Chairman, Western Goldfields. "We brought the Mesquite Mine into production three months ahead of schedule and on budget. The Company will now focus on the next phase of our strategic plan, which is to use the Mesquite Mine as a platform for growth as we identify other opportunities in North America." << During the year ended December 31, 2007, the Company: - Reactivated mining operations and commenced gold production from new ore at Mesquite three months ahead of the Feasibility Study schedule - Completed two equity financings for net proceeds of $92.6 million - Arranged a term loan facility for $105.0 million to finance the project - Executed a major capital expenditure and construction program - Built a strong management team and hired and trained personnel for resumed mining operations - Increased the Proven and Probable reserves at Mesquite by 10% >> "The strength of our management team in financing and development is our key asset," said Mr. Oliphant. "We intend to build on our record of value creation for our shareholders in 2008 and beyond." Financial Results The Company's net loss to common shareholders for the year ended December 31, 2007, was $50.3 million, or $0.43 per share, compared with $11.6 million, or $0.18 per share, for the year ended December 31, 2006. The net loss for 2007 includes a non-cash after-tax loss of $35.9 million arising from the mark-to-market of contracts for the forward sale of gold which were taken out as a requirement of our term loan facility. Results for 2007, as compared with 2006, were impacted by the reduction in gold ounces sold from 13,210 ounces to 6,889 ounces, as less residual gold was extracted from the leach pads. This lower production was partially offset by a 14% increase in the average selling price per ounce from $595 to $677, reflecting the continuation of strong gold market prices. Liquidity and Capital Resources At December 31, 2007 the Company's cash balance was $51.4 million, of which restricted cash was $7.5 million, and working capital was $46.2 million.
